MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any
                                                                                    Sep 17 2020, 8:49 am
court except for the purpose of establishing
the defense of res judicata, collateral                                                 CLERK
                                                                                    Indiana Supreme Court
estoppel, or the law of the case.                                                      Court of Appeals
                                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stephen Knecht                                           Curtis T. Hill, Jr.
Vonderheide & Knecht, P.C.                               Attorney General of Indiana
Lafayette, Indiana                                       Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indianan



                                           IN THE
    COURT OF APPEALS OF INDIANA

D.L.B.,                                                  September 17, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         20A-JV-713
        v.                                               Appeal from the
                                                         Tippecanoe Superior Court
State of Indiana,                                        The Honorable
Appellee-Petitioner.                                     Faith A. Graham, Judge
                                                         The Honorable
                                                         Tricia L. Thompson, Magistrate
                                                         Trial Court Cause No.
                                                         79D03-1912-JD-289



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JV-713 | September 17, 2020         Page 1 of 12
[1]   D.L.B. appeals his adjudication as a delinquent child for committing battery,1

      which would be a Class B misdemeanor if committed by an adult and battery

      with a deadly weapon,2 which would be a Level 5 felony if committed by an

      adult. He raises the following issue for our review: whether his convictions for

      both battery and battery with a deadly weapon violate the continuous crime

      doctrine.


[2]   We affirm.


                                       Facts and Procedural History
[3]   On December 20, 2019, Savaria Bolden (“Savaria”) was visiting her boyfriend,

      John Johnson (“Johnson”), at the apartment where Johnson was living. Tr. 10-

      11, 33. At some point after Savaria arrived, her younger brother, J.B. entered

      the apartment. Id. at 23, 33-34. Savaria and Johnson began to argue, and J.B.

      observed the argument. Id. at 23, 34. According to Johnson and Savaria, the

      argument was verbal and not physical, although at least one witness stated that

      the argument was physical with Johnson and Savaria striking each other. Id. at

      23-24, 34-35, 90. In response to the altercation between Johnson and Savaria,

      J.B. became upset, began crying, ran outside the apartment, and called either

      D.L.B., who is the brother of both J.B. and Savaria, or another family member,

      to tell them about the fight between Johnson and Savaria. Id. at 34-35.




      1
          See Ind. Code § 35-42-2-1(c)(1).
      2
          See Ind. Code § 35-42-2-1(c)(1), (g)(2).


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-713 | September 17, 2020   Page 2 of 12
[4]   A short time later, and after being told that Johnson had allegedly hit Savaria,

      Robert Bolden (“Robert”), who is Savaria’s father, D.L.B., and two of Savaria’s

      sisters (“the sisters”) entered the apartment without being let in by any of the

      occupants. Id. at 12-13. Savaria was in the back bedroom and heard one of the

      sisters, yell “[D.L.B.] beat his ass,” and Savaria exited the bedroom and ran

      towards the front of the apartment. Id. at 35-37. As soon as D.L.B. walked

      into the apartment, he punched Johnson in the face, and the two started to fight

      by wrestling each other. Id. at 13, 24, 30. At this point, Savaria had reached

      the room and observed the fight. Id. at 37. While fighting, Johnson and D.L.B.

      fell onto the couch and then onto the floor. Id. at 13, 37-38. While they were

      wrestling on the floor, Johnson bit D.L.B.’s neck. Id. at 22, 26, 27. Around

      this time, Robert and the sisters started punching, kicking, and hitting Johnson

      with a golf club. Id. at 13, 41. To protect himself from the assault, Johnson

      “ball[ed] up” on the floor. Id. at 20, 26.


[5]   At some point, D.L.B. was able to get up from the floor and stand up. Id. at 27.

      He then started to hit Johnson with the golf club. Id. at 13, 21-22, 27, 41.

      Johnson testified that D.L.B., Robert, and the sisters were “taking turns” hitting

      him with the golf club. Id. at 27. During the assault, Johnson was hit in the

      face, neck, back, shoulder, and groin, and he had to go to the hospital for his

      injuries. Id. at 13-14. Several of Johnson’s dreadlocks were also pulled from

      his head during the altercation. Id. at 16.


[6]   After approximately five minutes, D.L.B. and the others stopped hitting

      Johnson. Id. When Johnson was able to get up, he noticed that the television
      Court of Appeals of Indiana | Memorandum Decision 20A-JV-713 | September 17, 2020   Page 3 of 12
      was missing from the living room. Id. at 17. Johnson went outside and saw

      one of the sisters who had been involved in the fight trying to put the television

      into a car. Id. Johnson attempted to get the television out of the car, and one of

      the sisters who was driving the car tried to drive away with the television. Id. at

      17-18. Johnson was almost hit by the car but was able to move out of the way

      and went back inside the apartment. Id. at 18.


[7]   At least two calls were made to 911 relating to the incident at the apartment.

      Id. at 62, 75. One call was made by a neighbor, reporting that “there were [a]

      bunch of people that were fighting” in an apartment, and another call was made

      by the sister driving the car that took the television, complaining about damage

      to her car. Id. at 62, 75. Lafayette Police Department Officers Michael Sears

      (“Officer Sears”) and Austin Bontrager (“Officer Bontrager”) responded

      separately to these 911 calls. Id. at 61-62, 74-75. When Officer Bontrager

      arrived on the scene, he spoke to the sister about her car, while Officer Sears

      went to speak with Johnson and Savaria. Id. at 62-63, 75-76.


[8]   Officer Sears immediately requested medics to check on Johnson’s injuries

      sustained in the fight, specifically the head injury. Id. at 63. Officer Sears

      observed that some furniture in the apartment had been knocked over, some of

      Johnson’s dreadlocks were on the ground, and there was blood on the floor and

      on the wall of the apartment. Id. at 65. Johnson gave a statement to Officer

      Sears, which was consistent with the injuries that the officer observed and the

      evidence in the apartment, and based on the statement, officers attempted to

      locate a golf club. Id. at 66-67.

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-713 | September 17, 2020   Page 4 of 12
[9]    As Officer Bontrager was speaking to the sister in the parking lot about her car,

       D.L.B. arrived in a car driven by his mother. Id. at 67, 77. Initially, D.L.B.

       told Officer Bontrager that he had not been at the apartment that night. Id. at

       78. However, after Officer Bontrager went back to speak with the sister, who

       told the officer that D.L.B. had been at the apartment, D.L.B. admitted to being

       at the apartment and to getting into a fight with Johnson. Id. Officer Bontrager

       observed that D.L.B.’s hands were bloody and that his knuckles were scraped.

       Id. at 78-79. D.L.B. was arrested for battery, which would be a Class B

       misdemeanor if committed by an adult, and battery with a deadly weapon,

       which would be a Level 5 felony if committed by an adult. Appellant’s App. Vol.

       II at 7. While Officer Sears was transporting D.L.B. to the juvenile detention

       center, D.L.B. stated that he had hit Johnson with his fists. Tr. at 68.


[10]   On December 27, 2019, the State filed a delinquency petition against D.L.B.,

       alleging that D.L.B. was a delinquent child for committing the two battery

       counts, along with disorderly conduct, which would be a Class B misdemeanor

       if committed by an adult, and two counts of intimidation, which would be

       Level 6 felonies if committed by an adult. Appellant’s App. Vol. II at 36-37.

       Fact-finding hearings were held on February 20, 2020 and February 24, 2020,

       on the two battery counts, and the State moved to dismiss the disorderly

       conduct and intimidation counts. Id. at 72-75. At the conclusion of the

       hearings, the juvenile court adjudicated D.L.B. delinquent on the counts of

       battery and battery by means of a deadly weapon. Id. at 74-75; Tr. at 153. The

       dispositional hearing was held, and the juvenile court made D.L.B. a ward of

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-713 | September 17, 2020   Page 5 of 12
       the Indiana Department of Correction. Appellant’s App. Vol. II at 76-81. D.L.B.

       now appeals.


                                      Discussion and Decision
[11]   D.L.B. argues that his convictions for both battery and battery with a deadly

       weapon violate the continuous crime doctrine. He asserts that the actions for

       which he was adjudicated delinquent were so compressed in time, place,

       singleness of purpose, and continuity of action as to constitute a single

       transaction for purposes of the continuous crime doctrine. D.L.B. maintains

       that the actions took place on the same night, in the same apartment, against

       the same victim and lasted only about five minutes. He, therefore, contends

       that the evidence most favorable to the juvenile court’s findings indicates that

       the attack was a single transaction. Because his actions constituted a single

       transaction, he claims his convictions for both Class B misdemeanor battery

       and Level 5 felony battery with a deadly weapon violate the continuous crime

       doctrine, and he argues that his conviction for Class B misdemeanor battery

       should be vacated.


[12]   The continuing crime doctrine, also known as the continuous crime doctrine,

       “is a rule of statutory construction and common law limited to situations where

       a defendant has been charged multiple times with the same offense.” Hines v.

       State, 30 N.E.3d 1216, 1219 (Ind. 2015). Under the continuous crime doctrine,

       “‘actions that are sufficient in themselves to constitute separate criminal

       offenses may be so compressed in terms of time, place, singleness of purpose,


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-713 | September 17, 2020   Page 6 of 12
       and continuity of action as to constitute a single transaction.’” Anderson v. State,

       15 N.E.3d 147, 149 (Ind. Ct. App. 2014) (quoting Riehle v. State, 823 N.E.2d

       287, 296 (Ind. Ct. App. 2005), trans. denied). “‘The continuous crime doctrine

       does not seek to reconcile the double jeopardy implications of two distinct

       chargeable crimes; rather, it defines those instances where a defendant’s

       conduct amounts only to a single chargeable crime.’” Hines, 30 N.E.3d at 1219

       (quoting Boyd v. State, 766 N.E.2d 396, 400 (Ind. Ct. App. 2002)). The purpose

       of the continuing crime doctrine is to prevent the State from charging a

       defendant twice for the same continuous offense. Riehle, 823 N.E.2d at 296.

       “The focus . . . should be on the specific actions alleged.” Heckard v. State, 118

       N.E.3d 823, 832 (Ind. Ct. App. 2019), trans. denied.


[13]   Here, D.L.B. was adjudicated to be delinquent for committing battery, which

       would be a Class B misdemeanor if committed by an adult, and battery with a

       deadly weapon, which would be a Level 5 felony if committed by an adult.

       Under Indiana Code section 35-42-2-1(c)(1), it is a Class B misdemeanor for an

       individual to knowingly or intentionally touch another person in a rude,

       insolent, or angry manner. The statute further provides that knowingly or

       intentionally touching another person in a rude, insolent, or angry manner with

       a deadly weapon, is a Level 5 felony. Ind. Code § 35-42-2-1(g)(2). In its

       delinquency petition, the State alleged that D.L.B. committed Class B

       misdemeanor battery when he “knowingly or intentionally touched another

       person in a rude, insolent, or angry manner.” Appellant’s App. Vol. II at 26. The

       State also alleged that D.L.B. committed Level 5 felony battery by means of a

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-713 | September 17, 2020   Page 7 of 12
       deadly weapon when he did “knowingly or intentionally touch[ed] [Johnson] in

       a rude, insolent or angry manner, said touching being committed with a deadly

       weapon, to wit: a golf club.” Id.


[14]   The evidence presented at the fact-finding hearing showed that D.L.B. and

       other family members entered the apartment where Johnson was living at the

       time. Tr. at 13. As soon as D.L.B. walked into the apartment, he punched

       Johnson in the face, and the two started to fight by wrestling each other. Id. at

       13, 24, 30. While fighting, Johnson and D.L.B. fell onto the couch and then

       onto the floor. Id. at 13, 37-38. As they were wrestling and fighting on the

       floor, Johnson bit D.L.B.’s neck. Id. at 22, 26, 27. At the same time, the fight

       was occurring on the floor, Robert and the sisters started punching, kicking, and

       hitting Johnson with a golf club. Id. at 13, 41. D.L.B. was able to get up from

       the floor, stand up, and began to hit Johnson with the golf club. Id. at 13, 21-

       22, 27, 41. Johnson described that during the attack D.L.B., Robert, and the

       sisters were “taking turns” hitting him with the golf club. Id. at 27.


[15]   The evidence presented established that the Class B misdemeanor battery

       occurred when D.L.B., after being told that Johnson had allegedly hit Savaria,

       struck Johnson in the face immediately after entering the apartment. After this

       initial punch, D.L.B. and Johnson began to fight and wrestle, falling to the

       floor. D.L.B. was then able to get up from the floor, and he then took turns

       with the other individuals involved in the attack hitting Johnson with the golf

       club. Nothing in the evidence presented indicated that D.L.B.’s actions of

       punching Johnson and hitting him with the golf club occurred simultaneously.

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-713 | September 17, 2020   Page 8 of 12
       Rather, the fact that D.L.B. got up from wrestling with Johnson on the floor

       and then began to hit Johnson with the golf club established that one action

       must have terminated before another began. This is especially true considering

       the fact that the individuals involved in striking Johnson with the golf club,

       including D.L.B., were taking turns hitting Johnson with the golf club. “The

       purpose [of the continuous crime doctrine] is to prevent the State from charging

       a defendant twice for the same continuous offense.” Firestone v. State, 838

       N.E.2d 468, 472 (Ind. Ct. App. 2005). Therefore, even though committed very

       close in time, the two distinct battery offenses in the present case constitute

       separate and distinct crimes and do not violate the continuous crime doctrine.


[16]   In his argument that his adjudications violated the continuous crimes doctrine,

       D.L.B. relies on Gomez v. State, 56 N.E.3d 697, 704 (Ind. Ct. App. 2016).

       However, D.L.B.’s actions and adjudications in the present case are

       distinguishable from what occurred in Gomez. In Gomez, a panel of this court

       found that the defendant’s three Class A misdemeanor battery convictions for

       grabbing the victim, slamming her into a wall, and pulling her hair, which

       occurred during one short, uninterrupted attack as defendant was trying to get

       the victim out of his home, was a continuous crime because the acts were

       “compressed in terms of time, place, singleness of purpose, and continuity of

       action so as to constitute a single transaction.” Id. In the present case,

       although somewhat compressed in terms of time and place, the Class B

       misdemeanor battery, where D.L.B. punched Johnson immediately after

       entering the apartment, and the Level 5 felony battery with a deadly weapon,


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-713 | September 17, 2020   Page 9 of 12
       where D.L.B. took turns with other individuals hitting Johnson with a golf

       club, were not sufficiently compressed in terms of singleness of purpose and

       continuity of action so as to constitute a single transaction for purposes of the

       continuous crime doctrine. The initial battery occurred close in time to when

       one of the sisters yelled, “[D.L.B.] beat his ass,” tr. at 35-37, and the second

       battery was part of a group effort to attack Johnson after D.L.B.’s initial attack

       of Johnson. We conclude that D.L.B.’s adjudications for battery and battery

       with a deadly weapon do not violate the continuing crime doctrine. We,

       therefore, affirm D.L.B.’s adjudications of delinquency for Class B

       misdemeanor battery and Level 5 felony battery with a deadly weapon.


[17]   Affirmed.

       Pyle, J., concurs.


       Tavitas, J., dissents with separate opinion.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-713 | September 17, 2020   Page 10 of 12
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       D.L.B.,                                                  Court of Appeals Case No.
                                                                20A-JV-713
       Appellant-Respondent,

               v.

       State of Indiana,
       Appellee-Petitioner.




       Tavitas, Judge, dissenting.


[18]   I respectfully dissent from the majority’s conclusion that D.L.B.’s adjudications

       of delinquency for acts that, if committed by an adult, would be battery, a Class

       B misdemeanor, and battery with a deadly weapon, a Level 5 felony, do not

       violate the continuous crime doctrine. I conclude that D.L.B.’s actions that

       resulted in the two battery adjudications were “so compressed in terms of time,

       place, singleness of purpose, and continuity of action as to constitute a single

       transaction.” Anderson, 15 N.E.3d at 149.


[19]   The majority concludes that D.L.B.’s actions were “not sufficiently compressed

       in terms of singleness of purpose and continuity of action so as to constitute a

       single transaction for purposes of the continuous crime doctrine.” Slip op. p.
       Court of Appeals of Indiana | Memorandum Decision 20A-JV-713 | September 17, 2020    Page 11 of 12
10. D.L.B.’s actions, however, occurred at the same location; occurred during

the same continuous fight with Johnson; took place within a short amount of

time; and were both in response to Johnson’s argument with D.L.B.’s sister.

Under these circumstances, I conclude that, as in Gomez, 56 N.E.3d at 704-05,

the continuous crime doctrine applies, and I would vacate D.L.B.’s

adjudication of delinquency for an act that, if committed by an adult, would be

battery, a Class B misdemeanor.




Court of Appeals of Indiana | Memorandum Decision 20A-JV-713 | September 17, 2020   Page 12 of 12